The case, so far as it is necessary to state it, was as follows: It was an action of detinue for a number of slaves. The plaintiff having possession of them, the defendants went together to his house, and the defendant Abraham took a part of the slaves, which he claimed, and the defendant Josiah took another part, which he claimed. After taking the slaves, they set off on their return about the same time, and went for a few yards or rods the same road and then separated, each taking the slaves claimed by himself. It further appeared that some time after the taking and before suit brought the plaintiff demanded of Abraham the slaves he had in possession, and of Josiah the slaves he had in possession. The defendants' counsel insisted that the plaintiff could not recover, as no joint taking or possession of the said slaves was proved. The court charged the jury that if the defendants went together for the purpose of assisting each other, and took the slaves away jointly, although they separated a short distance from the house, each one taking such as he claimed, yet the plaintiff could maintain his action against them for the joint act; but that if there was no concert between them,    (415) and they did not assist each other in taking the negroes, then, although they went together, and started away together, the plaintiff could not recover. There was a verdict for the plaintiff, a new trial moved for and refused, and judgment being rendered pursuant to the verdict, the defendants appealed.
In our opinion this joint action cannot be maintained; and as that point is decisive of the plaintiff's case, we shall confine our observations to it. If the plaintiff had brought trespass, he might have maintained it on the joint taking of the defendants, or by their taking severally what each claimed, both being present and each giving countenance and aid to the other. But the gist of the action of detinue is not the original taking, but the wrongful detainer. 3 Black. Com., 152. It *Page 294 
is founded on the possession of the defendant at the time of the action brought; and that notion has been carried so far that where there were several executors and one only had the possession, it was held that the action must be brought against him alone. Bul. N. P., 51. We need not say whether that would now be held or not; for, possibly, in that case the possession by one executor might be deemed the possession of both, if they themselves so regarded it; that is, if the one, with whom the actual possession was not, was still considered as having a control over and power of disposition of the chattel. But the passage is quoted for the purpose of showing the nature of the action and the acts of the defendant necessary to its support. Now, in this case it is clear that, (416) though both of the defendants were present at the taking, and might have had the purpose of assisting each other, yet they, respectively, took possession of different slaves, each for himself, upon distinct and several claims of title; and they have so held them ever since. There was at no moment anything like a joint possession, or claim or pretense of such possession. Indeed, the plaintiff himself made his demands of the defendants severally for the negroes in his possession, thus admitting the possession to be exclusive and the detainer several. In such a case it would be clearly wrong to make one defendant liable for the value of the chattels held by the other and which the former would have no power to surrender in discharge of the recovery; or liable for profits made exclusively by the other.
The counsel, however, relied on Jones v. Green, 20 N.C. 488, and Garthv. Howard, 5 Car. and P., 346, as authorities in favor of the action. Neither of them seems to us to warrant the position. In the case in this Court the reasoning goes altogether upon the circumstances, which showed that the possession, alleged to be in Lane, was in law and truth in Green, and that the latter had, in fact, the entire control of the negro, notwithstanding the pretense to the contrary. But here there is nothing to base such an hypothesis on. Garth v. Howard proceeded on something of the same principle. The rule established in it is merely that if one pledge a chattel belonging to another, the owner may maintain detinue against both the pledger and the pawnbroker, upon the ground of the personal possession by the latter and of the potential possession and dominion of the former. That is carrying the doctrine as far as it will bear, but, certainly, if received in its full extent, will not give color to an action against two where each took distinct chattels upon several claims of title and has constantly had a separate possession, without any control assumed by one over the property held by the other.
PER CURIAM.                                                 New trial.
Cited: Webb v. Taylor, 80 N.C. 306. *Page 295